UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4447


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RALPH MACK,

                 Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00037-RLV-DCK-1)


Submitted:    February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, Steven Slawinski, FEDERAL DEFENDERS OF WESTERN
NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Edward R. Ryan, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ralph Mack appeals from his conviction and sentence on

a    plea    of   guilty     to    felon    in    possession       of    a    firearm,   in

violation of 18 U.S.C. § 922(g) (2006).                      In sentencing Mack to

100 months’ imprisonment, the district court applied a four-

level enhancement pursuant to U.S. Sentencing Guidelines Manual

(“USSG”), § 2K2.1(b)(6) (2008), after determining that Mack used

or    possessed        a    firearm    in    connection      with       another       felony

offense,      specifically,          possession      with    intent      to     distribute

cocaine base.          The application of this enhancement is the sole

issue on which Mack appeals.                We affirm.

              At Mack’s sentencing hearing, the district court heard

evidence      from     the    Government      that    police       officers     conducted

three       controlled       crack     cocaine       buys   from        Mack,    after     a

confidential informant reported that Mack was in the business of

selling crack out of his residence and that Mack had possessed

firearms in the past.              Two days following the last of the three

controlled buys, officers executed a search warrant at Mack’s

residence and seized what one officer described as a “very small

amount” of cocaine base, which was found next to the sofa where

a loaded .380 semi-automatic handgun and ammunition was seized.

On   appeal,      as   in    the   district       court,    Mack    claims      the    small

amount of crack cocaine was consistent with personal use and not



                                              2
distribution,        such    that    an    enhancement     pursuant       to    USSG

§ 2K2.1(b)(6) was improper.

               In considering the legality of Mack’s sentence, this

court reviews “legal questions, including the interpretation of

the guidelines, de novo, while factual findings are reviewed for

clear error.”        United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.       2006).    Here,   we   find    no   clear   error   in   the   district

court’s finding that the crack was intended for sale, given the

evidence of prior recent crack cocaine sales, the proximity of

the drugs to the loaded firearm, * and the absence of any evidence

of personal narcotics usage by Mack.

               Accordingly, we affirm Mack’s conviction and sentence.

We   dispense       with   oral   argument     because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




       *
           See USSG § 2K2.1 cmt. n.14(B).



                                          3